In an action to recover damages, inter alia, for defamation, defendant appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County, entered March 16, 1979, as awarded plaintiff punitive damages in the amount of $5,400, upon a jury verdict. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, the award of punitive damages is deleted therefrom, and the action is remitted to Trial Term for the entry of an appropriate amended judgment. There is no evidence in the record to justify an assessment of punitive damages against defendant. (Cf. Craven v Bloomingdale, 171 NY 439; Rose v Imperial Engine Co., 127 App Div 885, affd 195 NY 515.) Titone, J. P., Mangano, Rabin and Martuscello, JJ., concur.